UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-4428



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MICHAEL SHON WILLIAMS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CR-01-233-HO)


Submitted:   February 6, 2003          Decided:     February 12, 2003


Before WILKINS, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. Ethan Ainsworth Ontjes, OFFICE OF THE UNITED STATES
ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Michael Shon Williams, who pled guilty to possessing cocaine

base with intent to distribute, in violation of 21 U.S.C. § 841(a)

(2000), and being a felon in possession of ammunition, in violation

of 18 U.S.C. § 922(g)(1) (2000), appeals from his conviction and

110-month sentence.          In a brief filed pursuant to Anders v.

California, 386 U.S. 738 (1967), Williams’ attorney states there

are   no   meritorious       issues    for    appeal,   but      challenges    the

constitutionality of § 841 in the wake of Apprendi v. New Jersey,

530 U.S. 466 (2000), nevertheless.            Williams was informed of his

right to file a pro se supplemental brief but failed to do so.

      This Court and other courts of appeals have repeatedly upheld

the constitutionality of § 841 following Apprendi.                   See, e.g.,

United States v. McAllister, 272 F.3d 228, 232 (4th Cir. 2001).

Hence, Williams’ sole argument on appeal is meritless.

      In accordance with Anders, we have reviewed the entire record

in this case and have found no meritorious issues for appeal.                  We

therefore affirm Williams’ conviction and sentence.                  This court

requires that counsel inform his client, in writing, of his right

to petition the Supreme Court of the United States for further

review.    If the client requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel    may   move   in   this     court   for   leave   to    withdraw    from




                                         2
representation.   Counsel’s motion must state that a copy thereof

was served on the client.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                3